DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application, and are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “The synergistic nutritional composition as claimed in claim 3…with enhanced bioavailability and solubility.”  The term “enhanced” is relative, and it is not clear from what reference or standard is the composition “enhanced” (i.e., “enhanced” as compared to what?).  Therefore, the metes and bounds of the claim are unclear.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “The synergistic nutritional composition as claimed in claim 1, wherein an effective unit dose for oral administration is formulated in a range of 250 to 1000 mg.”  It is not clear if the “effective dose” is referring to the amount of decarboxylated L-arginine (agmatine), or the amount of palmitoylethanolamide (PEA), or the total amount of both active components.  Therefore, the metes and bounds of the claim is unclear.
For purposes of examination, the claim shall be given its broadest reasonable interpretation, i.e., wherein the “effective unit dose” may refer to an amount of agmatine, an amount PEA, or a total amount of agmatine and PEA combined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seneci (EP 3130336) in view of Li et al. (“Li”, WO 2008/019594).  Both references are cited by Applicant in the IDS filed 04 November 2021.  A machine translation of the WO ‘594 reference is included with this Office action.
Regarding claims 1, 2, and 8, Seneci teaches a food and/or nutraceutical composition comprising palmitoylethanolamide (PEA) in association with at least one component selected from a second active ingredient and an agent that modifies its release in the organism (e.g., abstract).  Note that, since the composition is for food/nutraceutical use, the PEA is “optimized” for biological use, i.e., is bio-optimized.  Seneci teaches the association of PEA with at least one of the active ingredients (as shown in Table 1) is able to provide a food and/or nutraceutical composition with enhanced or synergistic effects compared to the single active ingredients used individually (e.g., paragraph [0021]).  Choices of second active ingredients include agmatine (i.e., decarboxylated L-arginine) (e.g., Table 1, page 5, line 47).  While Seneci does not specifically exemplify the combination of PEA and agmatine sufficiently to anticipate the claims, Seneci specifically teaches and suggests agmatine as a suitable active ingredient from the list in Table 1; therefore, the selection of agmatine amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Seneci does not specifically teach the agmatine is in a crystalline form (claim 1), such as agmatine sulfate (claim 2).
Li is in the field of pharmaceutical compositions comprising agmatine (e.g., page 1 of translation, Background), and teaches agmatine sulfate dihydrate in crystalline form has high stability in air, is not easy to deliquescence, due to its strong stability, makes the final formulation (pharmaceutical composition) of the pharmaceutical API more suitable, and will make the storage more convenient and shelf life longer (e.g., page 1 of translation, Contents of the Invention). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize agmatine as agmatine sulfate in crystalline form; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the use of crystalline agmatine sulfate dihydrate provides the benefits of high stability, as well as more convenient storage and longer shelf life, as taught by Li.
Regarding the limitations “for treating neurological disorders” (claims 1, 7), and “anti-ischemic” (claims 8-10), said limitations recite intended uses of the composition, and do not impart a structural limitation to the composition apart from what is already claimed.  Since Seneci teaches its compositions may be useful in the neurological field (e.g., paragraph [0023]), the composition may be capable of the recited intended uses, absent objective evidence otherwise.
Regarding weight ratios and amounts of agmatine and PEA (claims 1-3, 8-10), it is noted that, while Seneci does not specifically exemplify a weight ratio or amount for a combination of agmatine and PEA, Seneci teaches weight ratios of other active ingredient(s) and PEA (for neurological use) ranging from 1:0.375 to 1:7.5 (e.g., see Examples 1-4, 6, 9-14, 19-21).  Seneci also exemplifies percentages of PEA ranging from 27-88%, and of second active(s) ranging from 12-73%.  These ranges overlap those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Also, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 I, II.  In this case, since Seneci teaches general conditions for determining optimum amounts of active ingredients, it would be within the purview of the ordinarily skilled artisan to determine optimum or workable amounts and ratios of agmatine with PEA, including from within ranges taught by Seneci, with a reasonable expectation of success. 
Regarding claim 5, Seneci exemplifies compositions having choices and amounts excipients selected from those recited in instant claim 5, e.g., diluent (mannitol/xylitol, 23%), lubricant (magnesium stearate, 0.4%), and glidant (silica gel, 0.8%) (e.g., see Example 1, paragraph [0058]) 
Regarding claim 6, Seneci teaches its compositions generally contain a quantity of PEA varying more preferably from 150 to 1,000 mg (e.g., paragraph [0045]), which is comparable to Applicant’s claimed amount.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seneci in view of Li as applied to claims 1-3 and 5-10 above, and further in view of Della Valle et al. (“Della Valle”, EP 2475352).
The inventions of Seneci and Li are delineated above (see paragraph 9, above).
Specifically regarding claim 4 (and more generally regarding the remaining claims), Seneci does not exemplify palmitoylethanolamide in a micronized form with particle size in a range of 2µm - 6µm, as recited in instant claim 4.  However, Seneci cites EP 2475352 (Della Valle) Seneci for teaching a pharmaceutical composition containing an ultra-micronized form of PEA, in which more than 90% by weight of palmitoylethanolamide has particle sizes lower than 6 microns (µm) (Seneci, paragraph [0014]).  Della Valle further teaches the PEA in micronized form has a high ability to peripherally and centrally act towards inflammatory diseases of the neurogenic or neuroinflammatory type (and thus is bioavailable, see e.g., paragraph [0014]; note Seneci is also directed to neurological uses).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a micronized form of PEA having a particle size of less than 6µm, thus arriving at the claimed invention, since doing so provides the benefits of peripherally and centrally acting towards inflammatory diseases of the neurogenic or neuroinflammatory type, as taught by Della Valle.


Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “wherein the neurological disorder are selected from a group consisting of cerebral ischemia….and cognitive dysfunction” (emphasis added).  Note a list of alternatively useable members, as recited in instant claim 7, is a “Markush” claim; claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.  However, the use of the term “a group” suggests other choices and/or groups may be possible, lending ambiguity to the claim.  
The Examiner suggests Applicant amend the claim from “a group consisting of” to “the group consisting of”, to improve the clarity of the claim.  Appropriate correction is required.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611